Citation Nr: 0306119	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  97-31 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
and/or brain disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Cooper, Counsel

INTRODUCTION

The veteran served on active duty from August 1958 to June 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 RO decision which denied 
service connection for an allergic skin rash and for 
psychosis or other brain disorder due to lead poisoning.  A 
personal hearing at the RO was held in June 1999.  The claim 
for service connection for an allergic skin rash was denied 
in a March 2000 Board decision.  At that time, the Board 
remanded the issue of service connection for an acquired 
psychiatric and/or brain disorder for further development, 
and that issue was returned to the Board in January 2003.  


REMAND

While the case was under review at the Board, a written 
statement was received from the veteran indicating a desire 
to have a videoconference hearing.  These hearings are 
scheduled by the RO.  Thus, this matter must be remanded for 
the RO to schedule the videoconference hearing.

In view of the foregoing, this case is remanded for the 
following action:

The RO should make arrangements for a 
videoconference hearing in accordance 
with applicable procedures.  The veteran 
and his representative should be notified 
of the time and place to report.  If he 
desires to withdraw this request before 
the hearing, he should do so in writing 
to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board in 
accordance with applicable provisions.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




